DETAILED ACTION
This Office Action is responsive to the amendment filed on 5/5/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The indicated allowability of claims 6, 12, 13, 18, 22, 23  is withdrawn in view of the newly discovered reference(s) to Inoue et al, US5489471.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-9, 14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al, US5489471.
Example 4 of Inoue (Column 4: lines 50-59; Table 1) discloses a composition comprising 42% by weight (for claim 1) polypropylene, corresponding to the claimed thermoplastic resin (for claim 1), and 58% by weight (for claim 1) calcium carbonate particles, corresponding to the claimed inorganic powder (for claim 1). Said calcium carbonate particles are a combination of a first set of particles having a particle size of 1.5 μm, corresponding to the first claimed calcium carbonate group (for claim 1), and a second set of particles having a particle size of 3.5 μm, corresponding to the second claimed calcium carbonate group (for claim 1).The prior art composition is used in the production of films, corresponding to the claimed article (for claims 9, 16, 19, 20).
Regarding the ratio of groups of calcium carbonate particles: The composition of Example 4 contains 43% by weight of the 1.5 μm particles and 15% by weight of the 3.5 μm particles; the two sets of particles are therefore combined in a ratio of about 2.86 : 1 (for claim 1).
Regarding the claimed ratio of particle diameters: As noted above, the composition of prior art Example 4 contains calcium carbonate particles having sizes of 1.5 μm and 3.5 μm. The ratio of the two sizes therefore is about 0.43 (for claim 3).
Regarding claims 7, 8, 14: Inoue teaches the use of calcium carbonate prepared by grinding limestone-i.e., heavy calcium carbonate (for claims 7, 8, 14) (Column 2, lines 10-17). Said calcium carbonate is not disclosed to be surface treated (for claim 8).

Claim Rejections - 35 USC § 103
Claims 5, 10, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al, US5489471.
Inoue discloses the production of films, corresponding to the claimed article (for claims 17, 21), from a composition comprising a polypropylene resin, corresponding to the claimed thermoplastic resin, and a blend of calcium carbonate particles, corresponding to the claimed inorganic powder, comprising particles having a particle size in the range of 1 to 6 μm, and particles having a particle size ≥ 0.5 μm (abstract). As noted earlier in this Action, Inoue discloses the use of heavy calcium carbonate (for claim 15).
Regarding the ratio of resin to inorganic powder: Inoue teaches that the prior art composition comprises 40 to 65% by weight polypropylene, overlapping the claimed range (for claim 5), and (deduced) total content of calcium carbonate in the range of 35 to 60%, overlapping the claimed range (for claim 5).
Regarding the ratio of particle diameters: As noted above, the composition of Inoue comprises particles having a size ≥ 0.5 μm and particles having a size of 1 to 6 μm. The ratio of sizes can therefore be as low as 0.5/6-i.e., 0.083 (for claim 10).
Inoue does not particularly point to the production of a composition comprising the claimed amounts of each component wherein the particle sizes are within the claimed ranges.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05).
As discussed above, the prior art ranges overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition comprising the claimed amounts of polypropylene and calcium carbonate particles having the required diameters in view of the teachings of Inoue (for claim 5).

Response to Arguments
Applicant’s arguments with respect to the rejections over Weismann et al, US2012/0196950, have been fully considered and are persuasive.  The rejections over Weismann have been withdrawn in view of the amendment to the independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765